DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Um et al US 20100111017 A1.
            As per claim 1, Um et al teaches a symbol processing method, comprising: obtaining a plurality of complex- valued symbols (figs.3 element 310 and para [0026]  for…..The symbol data generator 302 generates a plurality of ranging symbols by cyclic-shifting sample data of the ranging symbol in one Orthogonal Frequency Division Multiple Access (OFDMA) symbol period   and para [0027] for…. The ranging channel forming unit 310 performs Binary Phase Shift Keying (BPSK) on the ranging code generated in the ranging code generating unit 308 to thereby produce a modulated ranging code, then performs phase-rotating the modulated and para [0033] for…..a ranging code is modulated and first constellation symbols are generated as shown in the ranging symbol generating step S402. Modulation may be performed according to the BPSK method))); dividing the plurality of complex-valued symbols into a plurality of sets, wherein each set corresponds to one transmit symbol, and the plurality of sets comprise a first set corresponding to a first transmit symbol (see figs. 1b, 2 , 7-8 elements N.sub.FFT or s(n,l) and para [0006-0007] for…. when a format of a time domain symbol having a sample number N.sub.FFT of a Fast Fourier Transform (FFT) size after Inverse FFT (IFFT) of the ranging code is as shown in FIG. 1(a), two symbols generated as the same code as shown in FIG. 1(b) are continuously transmitted…..when the cell region of the system increases and more than three ranging symbols are required as initial ranging, a new method should be defined. FIG. 2 shows an example of a symbol format in case where more than three symbols are required and para [0037-0038] for… s(n,l) represents an l.sup.th OFDMA symbol of the ranging signal generated as the same ranging code);  and mapping a first sequence and a second sequence to the first set, wherein an end position to which the first sequence is mapped is a position of intercepting a cyclic prefix (CP) in the first transmit symbol, and an end position to which the second sequence is mapped is an end position of the first transmit symbol (see figs. 1B and 2, 5 or 21  and para [0006] for …. each symbol has a symbol size N.sub.sym where a sample sequence of a cyclic prefix (CP) size N.sub.CP is copied and inserted. In order to maintain continuity of the phase between two symbols, a first symbol uses a general cyclic prefix inserting method. On the other hand, a secondly transmitted symbol uses a method of forming the symbol after IFFT to be close to the first symbol, copying a front section of the symbol of the cyclic prefix size and inserting the copied front section to a rear part and para [0012] for….. mapping the constellation symbols to a subcarrier according to the subcarrier index, transforming the constellation symbols into symbols of a time domain, and generating sample data of L ranging symbols; copying a rear part corresponding to a cyclic prefix size in the sample data with respect to each of the ranging symbols and inserting the rear part in front of the sample data as a cyclic prefix.).
          As per claim 2, Um et al inherently teaches wherein the plurality of sets further comprises a second set corresponding to a second transmit symbol, the first transmit symbol and the second transmit symbol are consecutive in time domain and the first transmit symbol is located before the second transmit symbol in time domain (see figs 2, 7 or 8 element s(n,1) and  para [0041] for….. channel in each  s(n,l) symbol may be simply performed in the IFFT operation procedure by simplifying); and the method further comprises: mapping a third sequence and a fourth sequence to the second set(see para [0041] for….. channel in each s(n,l) symbol may be simply performed in the IFFT operation procedure by simplifying), wherein an end position to which the third sequence is mapped is a position of intercepting a CP in the second transmit symbol: and an end position to which the fourth sequence is mapped is an end position of the second transmit symbol, wherein the second sequence and the third sequence are the same (see figs.2 and 8  and para [0012] for….. mapping the constellation symbols to a subcarrier according to the subcarrier index, transforming the constellation symbols into symbols of a time domain, and generating sample data of L ranging symbols; copying a rear part corresponding to a cyclic prefix size in the sample data with respect to each of the ranging symbols and inserting the rear part in front of the sample data as a cyclic prefix  and para [0038] for….. s(n,l) represents an l.sup.th OFDMA symbol of the ranging signal generated as the same ranging code).
        Asper claims 4 and 11, Um et al inherently teaches wherein a length of the first sequence or the second sequence is greater than a CP length: or a length of the first sequence or the second sequence is less than a CP length (see figs.1B, 2, 7, 8 and para [0006] for…….The size of each symbol has a symbol size N.sub.sym where a sample sequence of a cyclic prefix (CP) size N.sub.CP is copied and inserted. Examiner note: one of ordinary skill in the art would know to equate symbol size (N.sub.sym) as the sequence length and the CP size (N.sub.CP) as the CP length ).
        Asper claims 6 and 13, Um et al inherently teaches wherein the first sequence and the second sequence are different (see para [0038] for….. According to l, each s(n,l) symbol has different cyclic-shifted formats).
          As per claim 8, Um et al does teach a processor  and memory (see fig.3 element 306 and para [0015] for…… signal processing and a buffer for generating a ranging symbol used in an initial ranging procedure performed in an Orthogonal Frequency Division Multiple Access (OFDMA) system  and para [0025] for….. radio frequency (RF) processor 306.). Furthermore claim 8 is also rejected under the same rational as recited in claim 1 above.
          As per claim 9, it is rejected under the same rational as recited in claim 2 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um et al in view of Park et al US 20170339697 A1.
        As per claims 7 and 14 Um et al teaches wherein when the length of the second sequence is greater than the CP length (see figs.1B, 2, 7, 8 and para [0006] for…….The size of each symbol has a symbol size N.sub.sym where a sample sequence of a cyclic prefix (CP) size N.sub.CP is copied and inserted. Examiner note: one of ordinary skill in the art would know to equate symbol size (N.sub.sym) as the sequence length and the CP size (N.sub.CP) as the CP length ) but does not explicitly a tail of the first sequence and a header of the second sequence overlap, wherein an element in an overlapping part of the first sequence and an element in an overlapping part of the second sequence are the same.
            Park et la teaches a tail of the first sequence and a header of the second sequence overlap, wherein an element in an overlapping part of the first sequence and an element in an overlapping part of the second sequence are the same (see fig.16 element and para [0106] for….The receive window 1642 may, however, overlap a portion of the NR symbol 810 and the NR CP 820 so that the NR signal 800 is decodable).
           It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Um to include Park’s overlapping part of the first sequence and an element in an overlapping part of the second sequence to accurately decode the NR signal. Such modification would minimize the chances of the receive window extending beyond the desired symbols resulting in inter-symbol interference and further facilitate the RAT with which the guard band transmission is aligned.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um et al in view of Sahim et al US 20200052948 A1.
        As per claim 5 and 12 Um et al does not explicitly teach wherein the first sequence is a unique word sequence or an all-zero sequence, and the second sequence is a unique word sequence or an all-zero sequence.
            Sahim et al teaches wherein the first sequence is a unique word sequence or an all-zero sequence, and the second sequence is a unique word sequence or an all-zero sequence (see para [0052] for…. a waveform based on DFT-S-OFDM, in which the tail of the DFT-S-OFDM symbol contains a fixed sequence, i.e., a unique word (UW), is proposed.)
           It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Um to include Sahim unique word sequence so that the proposed waveform would improve upon both existing ZT DFT-S-OFDM and UW OFDM schemes by removing the impact of data symbols on the tail of the transmitted signal. Such modification would facilitate the circular convolution of the channel without the use of a cyclic prefix (CP), low peak-to-average power ratio (PAPR), and low out-of-band (OOB) emission.
          Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the processor is configured to perform frequency domain weighting and/or right cyclic shift on the First set to which the first sequence and the second sequence are mapped.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090221282 A1 or EP 3247079 A1 or US 20050163238 A1 or US 20170339697 or US 20150078477 A1 or US 20100111017 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/          Primary Examiner, Art Unit 2633